Citation Nr: 1039560	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  04-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for fibrocystic breasts 
with interductal hyperplasia (also claimed as asymmetric 
parenchyma, left breast, bilateral breast dysplasia, and lump, 
left breast).

2.  Entitlement to service connection for atypical squamous cells 
of undetermined significance (ASCUS) of the cervix (claimed as 
abnormal culposcopy with cell abnormalities and abnormal 
pathology smears).

3.  Entitlement to an increased (compensable) initial evaluation 
for miliary tuberculosis.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from December 1972 through October 
2001, when she retired with more than 28 years of service.

This appeal initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) ) in St. 
Petersburg, Florida, which, in pertinent part, denied service 
connection for fibrocystic breasts with interductal hyperplasia 
and for atypical squamous cells of the cervix of undetermined 
significance (ASCUS), and which granted service connection for 
miliary tuberculosis and assigned an initial noncompensable 
evaluation for that disability.  The Board remanded the appeal in 
July 2006.

The claim for service connection for atypical squamous cells of 
undetermined significance (ASCUS) of the cervix (claimed as 
abnormal culposcopy with cell abnormalities and abnormal 
pathology smears) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence establishes that atypical ductal 
intraepithelial neoplasia, left breast, which required lumpectomy 
and biopsy is a proliferative disease, although currently benign; 
nonproliferative fibrocystic changes are a variation of normal 
breast tissue.  

2.  The Veteran was treated for miliary tuberculosis in 1975 in 
service, and the disease has been inactive since that time, and 
is currently asymptomatic.




CONCLUSIONS OF LAW

1.  Criteria for service connection for atypical ductal 
intraepithelial neoplasia, left breast, currently benign, have 
been met, but the criteria for service connection for 
nonproliferative fibrocystic changes of the breasts have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).

2.  The criteria for a compensable initial evaluation for 
inactive service-connected miliary tuberculosis are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.655, 4.97, Diagnostic Code 6731 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that she is entitled to the benefits sought.  
Before the Board assesses the merits of the appeal, VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's claim for a compensable initial evaluation for 
military tuberculosis arises from her disagreement with the 
initial evaluation assigned following the original grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated.  Additional 
notice is not required following substantiation of a claim, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed 
under VCAA as to this claim.  

As to the claim for service connection for a left breast 
interductal hyperplasia, that claim has been granted.  It would 
be adverse to the Veteran's interest to remand this claim for 
further action rather than granting the claim.  Therefore, no 
discussion of the VCAA as to this portion of the Veteran's appeal 
is required. 

As to the claim for service connection for fibrocystic changes of 
the breasts, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2002 that fully addressed all 
four notice elements applicable at that time.  This letter was 
issued prior to the initial RO decision in this matter.  After 
the Board's July 2006 Remand, an August 2006 notice letter was 
issued.  This notice included information regarding disability 
rating(s) and effective date(s) mandated by the Court's holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

If any there is any notice deficiency in this case, the Board 
finds that any prejudice due to an error in notice has been 
overcome, given the readjudication of the claim in May 2008 
following the Board's 2006 Remand.  See Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009).  Under these 
circumstances, the Board finds that the notification requirements 
have been satisfied as to both timing and content.
Duty to assist

The Veteran's service treatment records have been associated with 
the claims file.  VA treatment records and private clinical 
records have been associated with the claims files.  Medical 
opinions, including VHA opinions rendered in 2009 and 2010, have 
been obtained.  

The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

1.  Claim for service connection, breast disorders

The Veteran's service treatment records reflect that she 
underwent lumpectomy, left breast, in 2001.  The biopsy report 
disclosed atypical ductal intraepithelial neoplasia, grade Ib.  
No malignant process was identified.  On VA examination conducted 
in December 2007, the Veteran also had fibrocystic changes of the 
breasts bilaterally.  As to the atypical ductal intraepithelial 
neoplasia, the examiner stated that this "pathologic" condition 
involving the breast was diagnosed during the Veteran's service.  
The examiner did not explain why the condition was considered 
pathologic even though the pathology report indicated that there 
was no malignancy.  The examiner did not assign a diagnosis for 
the fibrocystic findings noted in the Veteran's breasts.  

The reviewer who provided a September 2009 VHA opinion stated 
that fibrocystic breast disease was a very common benign 
condition.  However, the reviewer did not indicate whether the 
"condition" could be considered a disorder or disease, so the 
Board requested clarification to assist in determining whether 
fibrocystic changes would constitute a disability for which 
service connection could be granted.  

In an additional opinion, provided in April 2010, the reviewer 
explained that nonproliferative fibrocystic changes should be 
classified as a condition, not a disease, but that proliferative 
fibrocystic changes, if present, would be a disease.  
 
Law and analysis

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for certain chronic diseases, such 
as arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  No 
presumption of service connection is applicable to this appeal, 
and no further discussion of these provisions is required.

That an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury or 
event.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence, 
or lay evidence in certain circumstances, of a nexus between the 
current disability and the in-service injury or disease.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A disability for VA compensation purposes refers to an impairment 
of earning capacity due to a disease or injury, rather than to a 
disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  By definition, fibrocystic change in breast tissue is a 
variant of normal tissue.  The medical evidence establishes that 
fibrocystic breast changes are not a disease or disability for 
which service connection may be granted.  In contrast, atypical 
ductal intraepithelial neoplasia is medically considered a 
disease, and, although the proliferation of cells, or neoplasia, 
is not in and of itself disabling or productive of industrial 
impairment, there is objective industrial impairment when, as in 
this case, biopsy is required.  

Thus, the medical opinion establishes that the Veteran's 
fibrocystic condition, as long as it remains nonproliferative, is 
a variant of normal which is not medically considered a disease.  
The Board notes, in this regard, that, if it is medically 
determined that the Veteran's fibrocystic condition has become 
proliferative, she will be able to seek service connection for 
the diagnosed disease, and this decision will not be binding, 
since the medical evidence establishes that a proliferative 
fibrocystic disease is different than nonproliferative 
fibrocystic changes, and this decision applies only to the 
nonproliferative fibrocystic changes that the medical evidence 
demonstrates are currently present.

The Board notes that the April 2010 addendum further explains why 
service connection is warranted for the atypical ductal 
intraepithelial neoplasia found on biopsy of the left breast.  A 
finding of neoplasia, by definition, is a finding of new and 
abnormal growth, which, by definition, is proliferative.  
Dorland's Illustrated Medical Dictionary 1228, 1517 (30th ed. 
2003).

Hence, in the absence of competent, persuasive evidence that 
fibrocystic changes constitute a disease or disorder resulting in 
disability, service connection for that finding is not warranted, 
but the appeal for service connection for atypical ductal 
intraepithelial neoplasia, left breast, may be granted.  

2.  Claim for increased (compensable) initial evaluation for 
miliary tuberculosis

The Veteran service treatment records reflect that she was 
treated for active tuberculosis during her service.  Diagnostic 
examinations at that time resulted in a diagnosis of miliary 
tuberculosis.  After treatment, the Veteran's tuberculosis was 
deemed inactive from 1975.  The Veteran has not again been 
treated for miliary tuberculosis since 1975.

As the Veteran clearly notes in a June 2004 statement, 
tuberculosis, once contracted, is "arrested," not "cured."  
Although it becomes inactive after treatment, it is arrested, but 
the organism remains in the body, although dormant, and can be 
"reactivated."  Because she could be subject to such 
reactivation, the Veteran contends, she is entitled to a 
compensable evaluation for miliary tuberculosis.  The Veteran 
also contends that the inactive tuberculosis contributes to long 
bouts of bronchitis.

VA examination conducted in December 2007 revealed a mild to 
moderate obstructive lung defect with mildly-reduced DLCO 
(Diffusion Capacity of the Lung for Carbon Monoxide).  The 
pulmonary function testing report indicated that the reduction in 
diffusion capacity could be due to emphysema, interstitial lung 
disease, or other etiology.

Further examination was conducted in March 2008 to determine 
whether any of the current respiratory findings were related to 
the Veteran's past incurrence of miliary tuberculosis and 
treatment for that disease.   The examiner reviewed the results 
of the Veteran's radiologic examinations of the chest from March 
1975 through December 1997, and the results of the November 2007 
pulmonary function tests.  The examiner concluded that the 
Veteran's current moderate emphysema with decreased DLCO was the 
result of the Veteran's use of cigarettes for more than 30 years.  
The examiner explained that old healed granulomatous disease was 
not the cause of the Veteran's obstructive lung disease.  The 
examiner explained that the Veteran's healed granulomatous finds 
were currently asymptomatic and that the affected portions of the 
lungs were not large enough to cause a restrictive lung component 
or a decreased DLCO.  

Law and analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In evaluating a disability, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, however, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. at 126.

The Veteran's inactive military tuberculosis is evaluated under 
38 C.F.R. § 4.88b, Diagnostic Code (DC) 6311.  DC 6311 provides 
that active miliary tuberculosis is rated as 100 percent 
disabling.  Where it is inactive, a 100 percent disability rating 
will be assigned for one year after the date the active 
tuberculosis become inactive.  See 38 C.F.R. § 4.88(c).  
Thereafter, the residuals are rated under the specific body 
system or symptoms affected.

The medical evidence establishes that the Veteran's inactive 
tuberculosis is currently asymptomatic, and has been inactive 
since 1975.  The RO obtained specific medical opinion as to 
whether the healed residuals resulted in current findings of 
obstructive lung disease and reduced DLCO.  However, the provider 
who reviewed the findings opined that the current obstructive 
lung disease was unrelated to the Veteran's tuberculosis.  This 
opinion is quite persuasive, as the examiner discussed the 
rationale for the opinion in light of the specific findings in 
the Veteran's clinical records.  

This medical evidence and opinion also addresses the Veteran's 
contention that the inactive tuberculosis contributes to bouts of 
bronchitis and the need for inhalers.  The examiners have 
provided diagnoses of the Veteran's current lung disorders and 
have opined that the Veteran's inactive tuberculosis is 
asymptomatic.  The medical opinion that the Veteran's 
tuberculosis is asymptomatic is more persuasive than the 
Veteran's lay opinion that the inactive tuberculosis contributes 
to symptoms of other lung disorders.  The Veteran's lay belief as 
to the residuals of tuberculosis is not persuasive evidence to 
warrant a compensable evaluation, since the causes within the 
lungs of the symptoms noted by the Veteran are not readily 
observable by a lay individual.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (existence of a chronic disease may be established by 
competent lay evidence).

The Veteran does not contend that tuberculosis incurred in 
service is currently active or symptomatic.  She argues, in 
essence, that she is entitled to a compensable evaluation because 
the tuberculosis, although currently inactive, could be 
reactivated.  However, VA is authorized to compensate only on the 
basis of current industrial impairment, not potential impairment.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  38 C.F.R. § 4.1.  Generally, the degree of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity to the several grades of 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Board acknowledges that the Veteran's concern that her 
tuberculosis could become "reactivated" is credible.  
Nevertheless, the current medical evidence establishes that she 
does not currently have symptoms or impairment due to the 
tuberculosis treated during service.  

The Board has considered whether this case should be referred for 
extraschedular consideration.  The Veteran's miliary tuberculosis 
does not currently present an unusual disability picture.  There 
is no manifestation of the disability in excess of those 
contemplated by the schedular criteria.  There is no indication 
in the record that the Veteran currently has an impairment that 
could be considered equivalent to an industrial impairment, given 
that the Veteran is retired, resulting from the service-connected 
disability.  The Board finds no evidence of any sign or symptoms 
of disability which is not encompassed within the rating 
schedule.  No criterion for submission for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Accordingly, the Board concludes 
that referral of this case for extraschedular consideration is 
not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's inactive miliary tuberculosis been other than 
asymptomatic.

The preponderance of the medical evidence establishes that the 
Veteran's inactive miliary tuberculosis is currently 
asymptomatic, and does not affect any body system or result in 
symptoms.  The evidence is not in equipoise to warrant a 
favorable decision, and there is no reasonable doubt which may be 
resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  For the 
reasons discussed above, these findings are unfavorable to the 
claim, and a compensable evaluation is not authorized under the 
regulations governing Veterans' benefits.  The Board emphasizes 
that the level of compensation for the service-connected 
tuberculosis may be increased if the impairment due to the 
disability increases.  The Veteran is free to submit a claim for 
an increased evaluation at any time, even though a compensable 
evaluation is not warranted currently.  


ORDER

Entitlement to service connection for atypical ductal 
intraepithelial neoplasia, status post lumpectomy and biopsy, 
left breast, is granted, but service connection for 
nonproliferative fibrocystic changes of the breasts is denied.  

The appeal for an increased (compensable) initial evaluation for 
miliary tuberculosis is denied.


REMAND

The Veteran had an abnormal pap smear in 2003, when she filed her 
claim for service connection atypical squamous cells of 
undetermined significance (ASCUS) of the cervix.  The results of 
laboratory examination of the cervix (Papanicolaou test, or pap 
smear, a cytological staining procedure used to detect malignant 
and premalignant conditions, Dorland's Illustrated Medical 
Dictionary 1878 (30th ed. 2003)) conducted in December 2007 
disclosed no abnormality.  However, it appears from the record 
that the Veteran has had additional pap smears since December 
2007.  Evidence since December 2007 regarding this claim should 
be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether she has been treated 
for any cervical disorder by any non-VA 
provider(s) or has obtained any diagnostic 
evaluation of the cervix, such as a pap smear 
since December 2007.  Obtain any identified 
records.

2.  Obtain the Veteran's relevant VA gynecologic 
clinical records since December 2007.  

3.  Afford the Veteran VA examination as 
necessary to determine whether she currently has 
a disorder of the cervix, to include atypical 
cells.  Any tests or studies deemed necessary for 
an accurate assessment should be conducted.  The 
claims folder and a copy of this Remand should be 
made available to the examiner for review in 
connection with the examination.  The examiner 
should review the claims file and obtain history 
from the Veteran.  The examination report should 
include a detailed account of any pathology of 
the cervix found to be present.  If any pathology 
of the cervix is present, the examiner should 
provide an opinion as to whether the Veteran has 
a current pathologic condition or a medical 
disorder or the cervix or whether the findings 
constitute a variant of normal.  

A rationale for all opinions expressed should be 
provided.  If any requested opinion cannot be 
provided without resort to pure speculation, the 
examiner should so indicate.  The examiner should 
state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If the examiner is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  After development and an 
attempt to obtain the identified information, the 
claims file should be returned to the examiner 
for an updated opinion.  

4.  After completing the above actions, and any 
other development as may be indicated, 
readjudicate the claim on appeal.  If the claim 
remains denied, a supplemental statement of the 
case must be provided to the Veteran and her 
representative.  After the Veteran and her 
representative have had an adequate opportunity 
to respond, the appeal should be returned to the 
Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


